Citation Nr: 1759009	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  12-32 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an increased evaluation in excess of 50 percent for migraine headaches and cluster headaches as residuals of a head injury.

2. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disease or injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from September 1975 to September 1979. 

This matter is before the Board of Veteran's Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In January 2017, the Board remanded the appeal for further development.  The Board directed the RO to provide a statement of the case in the pending appeal for a compensable initial rating for service-connected sleep disorder.  The RO issued a statement of the case in May 2017.  The Veteran did not perfect a timely appeal, and the issue is no longer before the Board. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disease or injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran, without good cause, failed to appear at a scheduled VA TBI examination in April 2017, and the VA examination was necessary to decide the issue of entitlement to an increased rating for migraine and cluster headaches.

2. For the entire period on appeal the Veteran's cluster and migraine headaches were manifested by increasing pain waking him from sleep with dizziness, nausea, photo and phono phobia and very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for migraine and cluster headaches as residuals of a head injury have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8045-8100(2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran was scheduled for a VA examination in April 2017. The Veteran failed to appear at the April 2017 VA examination, and has not presented good cause for the failure to appear. The Board finds that good cause has not been shown for the Veteran's failure to report for his scheduled examination. There is also no indication that the Veteran did not receive notice of the examination, and he has not requested the VA TBI examination be rescheduled. Given the AOJ actions and the Veteran's choice not to submit to the April 2017 VA examination, the Board finds that VA has no remaining duty with regard to a medical examination and opinion in conjunction with this claim. Although VA has a duty to assist the Veteran in substantiating his claims, that duty is not a one-way street and it is important that he make efforts to assist VA in gathering evidence relevant to his claim. Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000).

The Board notes that neither the Veteran nor his representative identified any other shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.
II. Compliance with Prior Remand

Previously the case was before the Board in January 2017 and was remanded for additional development. The Veteran's Social Security Administration (SSA) records have been associated with the claims file. In addition, VA treatment records from July 2012 to February 2017 have been associated with the claims file. The Veteran was scheduled for a VA TBI examination in April 2017, for which he failed to attend, and failed to show good cause for his failure to report. A statement of the case (SOC) was issued as to the Veteran's claim for an increased rating for a sleep disorder in May 2017. As such the Board finds there has been substantial compliance with the prior remand.

III. Schedular Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. § Part 4. The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2017).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings, and here staged ratings are not warranted. Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

IV. Increased Rating

The Veteran contends he is entitled to an increased rating for his service-connected cluster and migraine headaches. The Veteran's migraine and cluster headaches as residuals of a head injury are rated at 50 percent under 38 C.F.R. § 4.124a, Diagnostic Codes 8045-8100, residuals of traumatic brain injury (TBI) and migraine, headaches.

Under Diagnostic Codes 8045-8100, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. This hyphenated diagnostic code may be read to indicate that residuals of a traumatic brain injury (TBI) is the service-connected disorder, and it is rated as if the residual condition is migraine headaches under Diagnostic Code 8100 under the General Rating Formula for Organic Diseases of the Central Nervous System.  

Effective October 23, 2008, the protocol for evaluating TBI was revised. See 73 Fed. Reg. 54,693 (Sept. 23, 2008). See 38 C.F.R. § 4.124a, Note (5) (2017).  As revised, effective October 23, 2008, DC 8045 addresses three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation. 38 C.F.R. § 4.124a, DC 8045 (2017). 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day. Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." Id. 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction. Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headaches or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. Id. 

The rater is to evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." Id. 

The rater is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. Id. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI. For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code. Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition. The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. Id.  

Also for consideration is the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity. The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. The rater is to assign a 100- percent evaluation if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," the rater shall assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, the rater shall assign a 70 percent rating if 3 is the highest level of evaluation for any facet. 38 C.F.R. § 4.124a, DC 8045. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition. Id. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. Id. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. Id. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under Diagnostic Code 8045. Id.

Under the Schedule of Ratings for neurological conditions and convulsive disorders, a noncompensable rating is warranted for migraine headaches with less frequent attacks; a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months; a 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Board notes that a 50 percent rating is the maximum available under Diagnostic Code 8100. As no higher schedular rating is available, an increased schedular rating is not warranted. AB v. Brown, 6 Vet. App. 35, 38 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Based on the evidence of record, the Board finds that the preponderance of the evidence is against finding that an increased rating in excess of 50 percent for the Veteran's migraine and cluster headaches is warranted during the appeal. At different times during the appeal the Veteran has stated his headaches have been manifested by increased intensity and frequency, which often wake him up from sleep and are daily lasting up to four hours with nausea, dizziness and photo and phono phobia. The Veteran is competent to testify to such lay observable symptomatology, and these statements are credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his headaches during the appeal.

The Veteran was afforded a VA examination in June 2010. The Veteran reported a motor vehicle accident in-service and that he was unconscious for 4 hours. See July 2010 VA examination. The Veteran reported ongoing cluster and migraine headaches which have increased in intensity and frequency in the past year, often waking him up from sleep. The Veteran reported his daily migraine and cluster headaches last four hours with nausea, photo and phono phobia, dizziness and are prostrating in nature. The Veteran reported nightly insomnia and awakening due to his left temporal migraine and cluster headaches. The examiner noted mild memory impairment, and hypersensitivity to light and sound with headaches. The examiner noted no history of seizures, autonomic dysfunction, mobility problems, fatigue, malaise, other cognitive symptoms, neurobehavioral changes, bowel/bladder problems, speech/swallowing difficulty, endocrine dysfunction or cranial nerve dysfunction. Neuropsychological testing was normal. A right foot drop was noted due to L-5 radiculopathy and constant pain since 2005. A sensory exam was normal, except for sensory loss in L-5 dermatome of right leg distally. A motor examination noted intact strength except for the right great toe, due to right foot drop. The examiner noted mild memory impairment, mild impairment in judgment for complex or unfamiliar decisions, routinely appropriate social interactions, and that the Veteran is always oriented to person, time, place and situation. Visual and spatial orientation was mildly impaired, and motor activity was normal.  The Veteran was able to communicate by spoken and written language and comprehend spoken and written language and his consciousness was normal. The examiner noted a traumatic brain injury during service. The examiner noted the Veteran's headaches are associated with in-service TBI and have a significant effect on his usual occupation, and result in increased absenteeism. No effects on usual daily activities were noted. The examiner noted that the Veteran's subjective symptoms mildly interfere with work. The examiner noted the Veteran's sleep disorder is secondary to his migraine and cluster headaches as residuals of a head injury. 

The Board finds that the VA examiner was competent and credible, and as the examination report was based on accurate facts, consideration of the Veteran's subjective symptoms, and an objective examination of the Veteran, this is entitled to significant probative weight in determining the severity of the Veteran's headaches during the course of the appeal. Nieves-Rodriguez, 22 Vet. App. 295.

The Veteran was scheduled for a VA TBI protocol examination in April 2017. The Veteran failed to appear at the April 2017 VA examination, and has not presented good cause for the failure to appear. The Board finds that good cause has not been shown for the Veteran's failure to report for his scheduled examination. Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. However, when the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 38 C.F.R. § 3.655 (b) (2017). 

Here the Veteran's claim of entitlement to an increased evaluation for his migraine and cluster headaches is a claim for an increase, not an original claim. Thus, failure to report for a VA examination scheduled in conjunction with his claim warrants specific action on the part of the rater. That is, 38 C.F.R. § 3.655  unambiguously reads that such a claim shall be denied when the Veteran fails to report for an examination scheduled in conjunction with his claim for an increase. As noted above, the Veteran has not provided any reason for his failure to report. That is, there has been no showing of good cause. In addition, VA has received correspondence from the Veteran pertaining to other matters as late as September 2017, demonstrating continuing involvement in matters pertaining to his receipt of benefits from VA. Thus, the totality of the evidence leads the Board to find that the Veteran has not shown good cause for his failure to report to the April 2017 VA examination. The Board notes the duty to assist is not a one-way street; a claimant cannot stand idle and fail to cooperate. Wood v. Derwinski, 1 Board. App. 190 (1991).  

However, the Veteran did appear and was examined for headaches during the period of the appeal for an increased rating, and the Board did consider the results of that examination.  

VA and private treatment records have been associated with the claims file. Treatment records in August 2016 note ongoing chronic migraine headaches. See August 29, 2016 VA treatment record. Treatment records in May 2014 note the Veteran reported his headaches have been under control since being prescribed Sertraline. See May 13, 2014 VA treatment record. 

Based on the lay and medical evidence of record, the Board finds that the Veteran's headaches do not more nearly approximate the level of severity contemplated by an increased rating. The Board notes the Veteran's contentions regarding his worsening headaches and ongoing pain. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a higher evaluation. The July 2010 VA examination noted migraine and cluster headaches lasting four hours with nausea, photo and phono phobia, dizziness and are prostrating in nature. The examiner noted no history of seizures, autonomic dysfunction, mobility problems, fatigue, malaise, other cognitive symptoms, neurobehavioral changes, bowel/bladder problems, speech/swallowing difficulty, endocrine dysfunction or cranial nerve dysfunction. Neuropsychological testing was normal. Based on the evidence of record a 50 percent rating is warranted. 

The Board notes that a 50 percent rating is the maximum available under Diagnostic Code 8100. As no higher schedular rating is available, an increased schedular rating is not warranted. AB v. Brown, 6 Vet. App. 35, 38 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Additionally, the Board has considered the applicability of other Diagnostic Codes and found none. The Board has considered whether under Diagnostic Code 8045 a rating in excess of 50 percent is warranted but finds that while the Veteran has residuals noted on his TBI examination, these residuals have been compensated under separate diagnostic codes, or were already contemplated under his migraine and cluster headaches. The Veteran is service-connected for a sleep disorder associated with migraine and cluster headaches under Diagnostic Code 8108, narcolepsy.  The Veteran also has a claim for service connection for an acquired psychiatric disorder, to include as secondary to service-connected headaches and residuals of a head injury pending, discussed in more detail below, which is being remanded herein, and contemplates his additional symptoms including memory loss and irritability.

With regard to evaluating physical dysfunction, the Veteran has not been found to have motor or sensory dysfunction other than pain associated with his L-5 radiculopathy which is related to a 2005 injury, and has not been alleged to be related to his service-connected head injury. The Veteran has also not been found to have a visual dysfunction apart from reports of dizziness and blurry vision associated with his service-connected headache residuals. Additionally, the Veteran has not been found to have a loss of sense of smell or taste, seizures, speech or communication difficulties, bowel or bladder problems, cranial nerve dysfunctions, autonomic nerve dysfunctions or endocrine dysfunctions. The Board additionally finds that the need for special monthly compensation is not applicable as the Veteran's headaches as residuals of a TBI has not been manifested by such problems as loss of use of an extremity, certain sensory impairments, or in need of aid and attendance due to being housebound. 

Additionally, the Board notes that the Veteran has not raised any other issues, nor have any other issues been raised by the record. See Doucette v. Shulkin, 
28 Vet.App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of records).

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against increased ratings in excess of 50 percent for the Veteran's service-connected cluster and migraine headaches. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.


ORDER

Entitlement to an increased evaluation for migraine headaches and cluster headaches as residuals of a head injury is denied.


REMAND

The Veteran contends he is entitled to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability. The Board finds that a remand is warranted for additional development. 

The case was previously before the Board in January 2017. The Veteran was scheduled for a VA examination in April 2017 but failed to appear. Regrettably, another remand is warranted to comply with the January 2017 remand directives. A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. As such, another remand is warranted. 

The Veteran was previously afforded VA examinations as to mental disorders in 
September 2010 and January 2013.  If VA provides an examination that examination and opinion must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007).  The 2010 examiner diagnosed anxiety disorder with depression that coexisted with the headache disorder but that a causal relationship was unclear.  The VA examiner noted the Veteran had a diagnosis of polysubstance abuse in remission. See January 2013 VA examination. The examiner noted the Veteran exhibited depressive symptoms. The examiner found that it was unlikely that his headaches caused his depression. The examiner noted a long history of substance abuse and concurrent mood problems, life stressors and prior existing mental health complaints before headaches were noted as a primary issue in his treatment records. The examiner noted that these factors have all contributed to the Veteran's current psychosocial state. The examiner noted incongruence between the Veteran's subjective reports and clinical observations as to recent functioning and ongoing depression. The examiner found that based on all the evidence of record the Veteran's subjective reports of depression were less likely than not secondary to his headaches. The examiner found it was less likely than not that the Veteran suffers from a clinically significant level of depression leading to a significant impairment as a result of his headaches.  

However, a supplemental opinion is warranted for the VA examiner to provide a sufficiently detailed definite opinion as to direct and secondary service connection. As the examiner should clarify the prior opinion and note whether the Veteran's diagnosed psychiatric disorder is a residual of his service-connected headaches or directly as a result of the reported motor vehicle accident in service. Further, the examiner should address VA treatment records noting ongoing treatment for panic symptoms, generalized anxiety disorder, and depressive disorder.  As such the Board finds a supplemental VA opinion is warranted to address the newly associated VA and SSA treatment records and fully address secondary service connection. 

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the electronic case file any outstanding medical records. All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. Refer the case to the January 2013 VA examiner for a supplemental opinion.  If the same examiner is not available the claims folder should be forwarded to another clinician.  If evaluation of the Veteran is deemed necessary appropriate arrangements should be made to evaluate the Veteran. The examiner shall review the Veteran's claims folder, any additional VA and SSA treatment records associated with the claims file since the last examination and revisit all prior opinions provided. After reviewing the claims file and examining the Veteran, only if necessary, the examiner should answer the following questions:

a. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's current acquired psychiatric disorder is related to any aspect of active service?

b. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's current acquired psychiatric disorder was caused by his service-connected cluster and migraine headaches as residuals of a head injury?

c. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's acquired psychiatric disorder was aggravated (permanently worsened beyond its natural progression) by his service-connected cluster and migraine headaches as residuals of a head injury?  If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of his acquired psychiatric disability by the service-connected disability.

Review of the entire claims file is required. The examiner must provide a complete rationale for all findings and opinions, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Attention is invited to VA treatment records in July 2016 noting ongoing treatment for daily anxiety, panic symptoms and noted generalized anxiety disorder and depressive disorder. See July 18, 2016 VA treatment records. In addition, attention is invited to the June 2010 opinion which noted the Veteran had a diagnosis of generalized anxiety disorder, depression, NOS and alcohol, cocaine and heroin use by history. 

The term "as likely as not" (at least fifty percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

3. Thereafter, readjudicate the issue on appeal, and take any additional development warranted. If the determination remains unfavorable to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 
(2012).



______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


